Citation Nr: 0807859	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a heart disorder, 
status post transplant, including secondary to inservice 
episode of carbon monoxide poisoning.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in June 2004 
and in August 2005, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2007, the veteran's representative filed a statement 
seeking to reopen the veteran's claims of entitlement to 
service connection for kidney and back disorders.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.

The issue of whether new and material evidence was submitted 
to reopen a claim of entitlement to service connection for 
tinnitus is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

There is competent evidence reflecting a current diagnosis of 
idiopathic dilated (non-ischemic) cardiomyopathy, status post 
transplant, linked to the veteran's military service.




CONCLUSION OF LAW

A heart disorder, status post transplant, was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran is seeking service connection for a heart 
disorder, which he attributes to his inservice incident of 
carbon monoxide poisoning.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty from April 
1964 to March 1967.  A review of his service medical records 
revealed treatment for moderate carbon monoxide poisoning in 
April 1965.  He was hospitalized for two days due to this 
condition, and his discharge report noted that he made an 
uneventful recovery.  A subsequent inservice treatment 
report, dated in September 1965, noted that he was evaluated 
for shortness of breath when climbing stairs.  It was noted 
in this evaluation that the veteran had been treated for 
carbon monoxide poisoning in April.  The report of his 
separation examination, performed in January 1967, noted that 
his heart and vascular system were normal.

Following his discharge from the service, the veteran was 
first diagnosed with idiopathic dilated (non-ischemic) 
cardiomyopathy in 1991, during a pre-surgical evaluation for 
back injury.  As this condition progressed, he eventually 
required a heart transplant, which was completed in 1994.

A medical opinion letter, dated in August 2005, was received 
from A. Boyle, M.D., Assistant Professor of Medicine, Heart 
Failure/Transplant Program.  Dr. Boyle indicated that it was 
unknown how long the veteran had cardiomyopathy, as it was an 
incidental finding on a routine examination prior to his 
having back surgery.  Idiopathic cardiomyopathy means that 
the cause is unknown, but possible etiologies would include 
viruses and environmental conditions.  Dr. Boyle then opined 
that while the exact cause of the veteran's heart failure is 
unknown, his inservice carbon monoxide poisoning could not be 
excluded as the cause of his heart failure.

In support of his claim, the veteran submitted various 
medical articles which were found on the internet.  An 
article entitled, Heart Injury Due to Carbon Monoxide 
Poisoning Increases Long-term Risk of Death, indicated that 
heart muscle injury had occurred in 37 percent of the 
patients treated for moderate to severe carbon monoxide 
poisoning.  The article also noted that there was an 
increased long-term death risk to those who had sustained 
heart damage as a result of carbon monoxide poisoning.

In March 2007, a VA examination of the heart was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders, and the report included a summary of the 
veteran's inservice history of carbon monoxide poisoning.  It 
also noted that there was no inservice documentation of an 
electrocardiogram, echocardiogram, or cardiac biomarker 
levels during service.  The report indicated that the medical 
literature on cardiac effects of carbon monoxide poisoning 
was sparse, and largely made up of case reports or small case 
series.  The most comprehensive reports indicated that of 230 
patients treated for moderate to severe carbon monoxide 
poisoning, half of which were in a coma and needed ventilator 
support, approximately one-third of them sustained heart 
muscle damage detected by cardiac enzymes, and thirteen 
percent had abnormal left ventricular function (i.e. abnormal 
heart muscle function) on echocardiogram, which resolved at 
the time of discharge from the hospital.  During the long-
term follow-up, a higher proportion of patients with heart 
muscle damage died in comparison to those without any damage.  
Based upon his review of the literature, the VA examiner 
opined that the veteran's non-ischemic cardiomyopathy was 
unlikely related to his inservice carbon monoxide poisoning.  
In reaching this conclusion, he noted that the veteran had 
sustained only mild to moderate carbon monoxide poisoning 
during service, was not in a coma, and did not require 
treatment other than oxygen via a face mask. 

In February 2008, a private medical opinion was submitted in 
this matter.  In the report, A. Gordon, M.D., M.P.H. noted 
that the veteran's claims folders had been reviewed.  The 
report noted the veteran's inservice history of treatment for 
carbon monoxide poisoning in April 1965, as well as treatment 
for shortness of breath in September 1965.  She indicated 
that studies had shown that complications are common in 
carbon monoxide poisoning cases admitted to the hospital, 
especially when they arrive late.  Dr. Gordon then opined 
that it was at "least as likely as not" that the veteran's 
inservice exposure to carbon monoxide poisoning caused his 
subsequent cardiomyopathy and heart failure, leading to his 
need for a heart transplant.  In support of this opinion.  
Dr. Gordon noted that carbon monoxide poisoning had severe 
consequences, including immediate death; involved 
complications and late sequelae including cardiac; and was 
often overlooked.  

Resolving reasonable doubt in favor of the veteran, the Board 
finds that service connection for heart disorder, status post 
transplant, is warranted. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In reaching this 
conclusion, the record shows that the veteran was treated 
inservice for moderate carbon monoxide poisoning, and 
contains a medical opinion attributing the veteran's current 
heart condition to his inservice episode of carbon monoxide 
poisoning.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (noting that the Board must assess the credibility 
and probative value of the medical evidence in the record).  
Moreover, the record contains various internet articles, as 
well as another medical opinion, suggesting that such a link 
is a possibility.  While a conflicting medical opinion is 
also of record, this opinion only serves to place the 
evidence in equipoise.  Thus, service connection for heart 
disorder, status post transplant, is warranted.


ORDER

Service connection for heart disorder, status post 
transplant, is granted.


REMAND

The veteran is seeking to reopen his claim for service 
connection for tinnitus.

In September 2002, the veteran filed his initial claim 
seeking service connection for tinnitus.  In April 2003, the 
RO issued  a decision that denied service connection for 
tinnitus.  Specifically, the RO's decision found that a 
diagnosis of this condition was not shown currently, or 
within the veteran's period of active duty service.

Notice of the April 2003 rating decision was sent to the 
veteran that same month.  He did not file a timely notice of 
disagreement.  Accordingly, the September 2002 RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

In March 2005, the veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for 
tinnitus.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Based upon its review of the veteran's claims folders, the 
Board finds that the RO has failed to provide the veteran 
with adequate notice concerning the claim on appeal herein.  
While the RO's May 2005 VCAA letter addresses the issue of 
service connection of tinnitus, it failed to notify the 
veteran of the information and evidence needed to 
substantiate his claim to reopen, to include the submission 
of new and material evidence.  

In making this determination, the RO's determination on this 
issue of whether new and material evidence has been submitted 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Accordingly, 
remand is required so that the RO may provide adequate notice 
concerning the claim on appeal herein.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of 
what information or evidence is needed in 
order to substantiate his claim on appeal 
and it must assist the claimant by making 
reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  This 
notice should also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) (2007).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received, the 
claim on appeal must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


